COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-16-00394-CV


IN RE STEPHAN HWANG                                                      RELATOR

                                      ----------

                           ORIGINAL PROCEEDING
                        TRIAL COURT NO. 15-02287-158

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      The court has considered relator’s petition for writ of mandamus and is of

the opinion that relief should be denied. Accordingly, relator’s petition for writ of

mandamus is denied. In addition, we vacate our October 21, 2016 order that

stayed the contempt hearing in cause number 15-02287-158 pending in the

158th District Court of Denton County, Texas.

                                                    PER CURIAM

PANEL: GABRIEL, MEIER and SUDDERTH, JJ.

SUDDERTH, J., filed a dissenting opinion

DELIVERED: November 22, 2016



      1
       See Tex. R. App. P. 47.4.